DocuSign Envelope ID: 21B41FE9-8A0A-407C-AE16-85C248256A75
DocuSign Envelope ID: 21B41FE9-8A0A-407C-AE16-85C248256A75




                                                             06/15/2020


                                        Monica Gonzales
DocuSign Envelope ID: 21B41FE9-8A0A-407C-AE16-85C248256A75
DocuSign Envelope ID: 21B41FE9-8A0A-407C-AE16-85C248256A75
DocuSign Envelope ID: 21B41FE9-8A0A-407C-AE16-85C248256A75
DocuSign Envelope ID: 21B41FE9-8A0A-407C-AE16-85C248256A75
DocuSign Envelope ID: 21B41FE9-8A0A-407C-AE16-85C248256A75
DocuSign Envelope ID: 21B41FE9-8A0A-407C-AE16-85C248256A75




                       Justin Donald Anderson




                        6/13/2020




                                                             Lorenzo Nunez




                                                                       06/15/2020
DocuSign Envelope ID: 21B41FE9-8A0A-407C-AE16-85C248256A75
DocuSign Envelope ID: 21B41FE9-8A0A-407C-AE16-85C248256A75




                                6/13/2020
